UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                     Plaintiff,                      SCHEDULING ORDER
             -against-                                               20 Mag. 10706
ALBERTO RIVERA,

                                      Defendant.
------------------------------------------------------X

         The Court has scheduled a Bail Hearing for May 7, 2021 at 2:30 p.m. before Magistrate

Judge Judith C. McCarthy using the Microsoft Teams platform. Counsel will be provided with a

link to connect to the conference via video.

         Members of the press and public may call 917-933-2166 and enter access code 210 672

489# to listen to the proceeding, but will not be permitted to speak during the conference.

Persons granted remote access to proceedings are reminded of the general prohibition against

photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the Court.

         Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: May 4, 2021
       White Plains, New York


                                                          SO ORDERED:



                                                          JUDITH C. McCARTHY
                                                          United States Magistrate Judge
